DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”). 

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 40-58 of U.S. Patent No. 11,348,257.
The present application claims the same subject matter of augmented reality guidance for orthopedic and other surgical procedures, which is same as the US patent 11,348,257.  
For example:
17/747,105
11,348,257
1. A system for preparing a patient for a dental procedure, the system comprising: at least one processor, at least one see through optical head mounted display, and at least one marker, wherein the at least one marker comprises a radiopaque portion and is configured to be attached to a mandibular tissue, a maxillary tissue, a dental tissue or combination thereof of the patient, wherein the at least one processor is configured to receive Panorex x-ray image data of at least one anatomic structure of the mandible, at least one anatomic structure of the maxilla, at least one anatomic structure of a tooth or a combination thereof, wherein the radiopaque portion of the at least one marker is included in the Panorex x-ray image data, wherein the at least one processor is configured to register the Panorex x-ray image data with the at least one physical anatomic structure of the mandible, the at least one physical anatomic structure of the maxilla, the at least one physical anatomic structure of the tooth or a combination thereof using the radiopaque portion of the at least one marker included in the Panorex x-ray image data, and wherein the at least one processor is configured to generate a display of the Panorex x-ray image data by the at least one see through optical head mounted display, and is configured to superimpose or align the display of the Panorex x-ray image data at a predetermined position, orientation or position and orientation with at least a portion of the at least one physical anatomic structure of the mandible, at least a portion of the at least one physical anatomic structure of the maxilla, at least a portion of the at least one physical anatomic structure of the tooth, or a combination thereof.
1. (New) A system for preparing a patient for a dental procedure, the system comprising: at least one processor, at least one see through optical head mounted display, at least one camera, and at least one marker, wherein the at least one marker comprises a radiopaque portion and is configured to be attached to a mandibular tissue, a maxillary tissue, a dental tissue or combination thereof of the patient, wherein the at least one processor is configured to receive 2D x-ray image data of at least one anatomic structure of the mandible, at least one anatomic structure of the maxilla, at least one anatomic structure of a tooth or a combination thereof, wherein the radiopaque portion of the at least one marker is included in the 2D x-ray image data, wherein the at least one processor is configured to register the 2D x-ray image data with the at least one physical anatomic structure of the mandible, the at least one physical anatomic structure of the maxilla, the at least one physical anatomic structure of the tooth or a combination thereof using the radiopaque portion of the at least one marker included in the 2D x-ray image data, wherein the at least one processor is configured to generate a display of the 2D x-ray image data by the at least one see through optical head mounted display, and is configured to superimpose or align the display of the 2D x-ray image data at a predetermined position, orientation or position and orientation with at least a portion of the at least one physical anatomic structure of the mandible, at least a portion of the at least one physical anatomic Response to Notification of Missing Requirements and Preliminary Amendment structure of the maxilla, at least a portion of the at least one physical anatomic structure of the tooth, or a combination thereof.
2. The system of claim 1, wherein the display of the Panorex x-ray image data at the predetermined position, orientation or position and orientation is parallel, tangent, or intersecting in relationship to the at least one physical anatomic structure of the mandible, the at least one physical anatomic structure of the maxilla, the at least one physical anatomic structure of the tooth, or the combination thereof.  

2. The system of claim 1, wherein the display of the 2D x-ray image data at the predetermined position, orientation or position and orientation is parallel, tangent, or intersecting in relationship to the at least one physical anatomic structure of the mandible, the at least one physical anatomic structure of the maxilla, the at least one physical anatomic structure of the tooth, or the combination thereof.
3. The system of claim 1, wherein the at least one processor is configured to perform a magnification correction of the Panorex x-ray image data.  

3. The system of claim 1, wherein the at least one processor is configured to perform a magnification correction of the 2D x-ray image data.
4. The system of claim 1, wherein the at least one processor is configured to track the at least one marker in a coordinate system during movement.  

4. The system of claim 1, wherein the at least one processor is configured to track the at least one marker in a coordinate system during movement.
5. The system of claim 1, wherein the dental procedure comprises a root canal procedure or a dental implant procedure.  

5. The system of claim 1, wherein the dental procedure comprises a root canal procedure or a dental implant procedure.
6. The system of claim 1, wherein the at least one physical anatomic structure of the mandible or the at least one physical anatomic structure of the maxilla comprises an area between two teeth, an area of a missing tooth, an area of an extracted tooth, a portion of a gum, a gingival tissue, an alveolar bone or a combination thereof.  

6. The system of claim 1, wherein the at least one physical anatomic structure of the mandible or the at least one physical anatomic structure of the maxilla comprises an area between two teeth, an area of a missing tooth, an area of an extracted tooth, a portion of a gum, a gingival tissue, an alveolar bone or a combination thereof.
7. The system of claim 1, wherein the at least one physical anatomic structure of the tooth comprises the entire tooth, a portion of the tooth, an enamel, a dentin, a pulp, a cementum, a cementoenamel junction, a periodontal ligament, a root, a root canal or a combination thereof.  

7. The system of claim 1, wherein the at least one physical anatomic structure of the tooth comprises the entire tooth, a portion of the tooth, an enamel, a dentin, a pulp, a cementum, a cementoenamel junction, a periodontal ligament, a root, a root canal or a combination thereof.
8. The system of claim 1, wherein the at least one see through optical head mounted display is registered in a coordinate system.  

8. The system of claim 1, wherein the at least one see through optical head mounted display is registered in a coordinate system.
9. The system of claim 1, wherein the display of the Panorex x-ray image data by the at least one see through optical head mounted display comprises a virtual axis.  

9. The system of claim 1, wherein the display of the 2D x-ray image data by the at least one see through optical head mounted display comprises a virtual axis.
10. The system of claim 9, wherein the virtual axis is a digital representation indicating a predetermined position, predetermined orientation, or combination thereof in relationship to the at least one physical anatomic structure of the mandible, the at least one physical anatomic structure of the maxilla, the at least one physical anatomic structure of the tooth or a combination thereof for at least one physical dental tool, or wherein the virtual axis is a digital representation indicating a predetermined position, predetermined orientation, or combination thereof in relationship to the at least one anatomic structure of the mandible, the at least one anatomic structure of the maxilla, the at least one anatomic structure of the tooth or a combination thereof in the Panorex x-ray image data for at least one physical dental tool.  

10. The system of claim 9, wherein the virtual axis is a digital representation indicating a predetermined position, predetermined orientation, or combination thereof in relationship to the at least one physical anatomic structure of the mandible, the at least one physical anatomic structure of the maxilla, the at least one physical anatomic structure of the tooth or a combination thereof for at least one physical dental tool, or wherein the virtual axis is a digital Response to Notification of Missing Requirements and Preliminary Amendment representation indicating a predetermined position, predetermined orientation, or combination thereof in relationship to the at least one anatomic structure of the mandible, the at least one anatomic structure of the maxilla, the at least one anatomic structure of the tooth or a combination thereof in the 2D x-ray image data for at least one physical dental tool.
11. The system of claim 10, wherein the at least one physical dental tool comprises a probe or a drill.  

11. The system of claim 10, wherein the at least one physical dental tool comprises a probe or a drill.
12. The system of claim 10, wherein the at least one physical dental tool is registered in a coordinate system.  

12. The system of claim 10, wherein the at least one physical dental tool is registered in a coordinate system.
13. The system of claim 10, wherein the at least one physical dental tool is tracked.  

13. The system of claim 10, wherein the at least one physical dental tool is tracked.
14. The system of claim 1, wherein the marker comprises an active marker, a passive marker, an infrared marker, a radiofrequency marker, a retroreflective marker, an LED, or a combination thereof.  

15. The system of claim 1, wherein the marker comprises an active marker, a passive marker, an infrared marker, a radiofrequency marker, a retroreflective marker, an LED, or a combination thereof.
15. The system of claim 1, wherein the system comprises a surgical navigation system, a camera, an image capture system, a 3D scanner or a combination thereof.  

16. The system of claim 1, wherein the system comprises a surgical navigation system, a video camera, an image capture system, a 3D scanner or a combination thereof.
16. The system of claim 1, wherein the system comprises a user interface.  

17. (New) The system of claim 40, wherein the system comprises a user interface.
17. The system of claim 16, wherein the at least one user interface comprises a graphical user interface, a voice recognition, a gesture recognition, a virtual interface displayed by the at least one see through optical head mounted display, a virtual keyboard displayed by the at least one see through optical head mounted display, a physical keyboard, a physical computer mouse, a physical track pad, or combinations thereof.  

18. The system of claim 1, wherein the at least one user interface comprises a graphical user interface, a voice recognition, a gesture recognition, a virtual interface displayed by the at least one see through optical head mounted display, a virtual keyboard displayed by the at least one see through optical head mounted display, a physical keyboard, a physical computer mouse, a physical track pad, or combinations thereof.
18. The system of claim 15, wherein the camera is head mounted with the stereoscopic optical see-through head mounted display. 
 
19. The system of claim 15, wherein the at least one camera is separate from the stereoscopic optical see-through head mounted display.  

19. The system of claim 1, wherein the at least one camera is head mounted with the stereoscopic optical see-through head mounted display, or wherein the at least one camera is separate from the stereoscopic optical see-through head mounted display.
20. The system of claim 1, wherein the at least one marker comprises a geometric pattern.

4. The system of claim 1, wherein the at least one processor is configured to track the at least one marker in a coordinate system during movement.


Claims 1-20 would be allowable if they overcome the rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/            Primary Examiner, Art Unit 2628